PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/025,777
Filing Date: 2 Jul 2018
Appellant(s): Shimano Inc.



__________________
Wen Xie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/28/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection of claim 1, the appellant argues that:
“No preponderance of the evidence presented for the proposed modification of relocating the accident prevention control unit 8 of Dasbach to be near the crankshaft when doing so would undermine the intended purpose of Dasbach's system” (Page 12).

Dasbach et al and Roessler et al disclose all of the limitations of the claimed invention.  The prior art modification is mounting the enclosed ABS unit (8, 10) of Dasbach et al on the assist motor housing (40) as taught by Roessler et al.  Roessler et al discloses a control unit (4) and assist motor (2) located near the crankshaft as well as a hydraulic brake system ([0003]).
The appellant argues that:
“The pump 60 of the hydraulic unit 10 is not supported to the bicycle via a housing that is configured to be attached to a crankshaft as in the claimed invention. Rather, the pump 60 is therefore supported at a position in front of the front wheel and the brake lever 20 as shown below” (Page 13).

Figure 3 of Dasbach et al is schematic.  The claim describes the arrangement of the case and housing as well as the contents of each.  The claim does not address how each component inside the housing and case are supported as argued.  The limitation “attached” does not require a direct connection.  The combination of Dasbach et al and Roessler et al is relied upon for “a case being supported on the bicycle via the housing”.  
The appellant argues that:
“Therefore, in Dasbach, the accident prevention control unit 8 and the hydraulic unit 10 (the “ABS unit”) are designed to be a near the front wheel and the brake lever 20, and not by the crankshaft as in the claimed invention. Dasbach' s system is to provide a two-wheeler that can react quickly upon detection of a risk of accident to prevent rollover of the bicycle” (Page 13).

Dasbach et al does not indicate that the placement of (8) and (10) is critical.  
The appellant argues that:
“Therefore Dasbach's system places the motion sensor system 6 near the crankshaft so to detect the pitch rate about the three axes X, Y, Z and the accident prevention control unit 8 at a location between the front wheel 11 and the brake lever 20 so that the motion sensor system 6 can detect the pitch rate without interference, and so for the pump 60 of the accident prevention control unit 8 to hydraulically control the brakes at a location in proximity to the brakes such to prevent the brakes can react quickly to the risk of the bicycle overturning” (Page 14).

The proposed modification to Dasbach et al does not involve moving electric drive unit (4).
The appellant argues that:
“Firstly, the control unit 4 of Roessler clearly does not include a pump inside the control unit 4. Therefore, the combination of the prior art references entirely fails to teach a hydraulic brake unit having a pump that is disposed at the crankshaft, as in the claimed invention, As such, the combination of the prior art references fails to teach each and every limitation of claim 1, either explicitly or implicitly” (Page 15).

The claim does not require a pump inside a control unit.  It requires a pump-containing-case mounted on a housing mounted on the bicycle.  The proposed modification provides this.  The Examiner notes that the claim only describes the proximity of the pump to the crankshaft, not an operational connection. 
The appellant argues that:
“Second, as argued above, Dasbach's system places the motion sensor system 6 near the crankshaft so to detect the pitch rate about the three axes X, Y, Z and the accident prevention control unit 8 at a location between the front wheel 11 and the brake lever 20 so that the motion sensor system 6 can detect the pitch rate without interference, and so for the pump 60 of the accident prevention control unit 8 to hydraulically control the brakes at a location in proximity to the brakes such to prevent the brakes can react quickly to the risk of the bicycle overturning. Dasbach's exemplary embodiment is for the motion sensor system 6 to be integrated with the electric drive unit 4 so to detect the pitch axes without interference. Dasbach's exemplary embodiment is also to place the accident prevention control unit 8 with the pump 60 that hydraulically operates the brakes near the front wheel brakes 2. The main objective of Dasbach is for the bicycle to reach quick]y to the risk of overturning” (Pages 15-16).

The proposed modification to Dasbach et al does not involve moving electric drive unit (4).
The appellant argues that:
“The Office Action's proposed modification of Dasbach - to reposition the accident prevention control unit 8 to be closer to the crankshaft which would interfere with the motion sensor system 6 and would disrupt the rapid control of the brakes by the pump 60 – would undermine the intended purpose of Dasbach of providing a bicycle that can react quickly to the risk of overturning. By doing so, the Office Action has failed to meet the preponderance of the evidence in favor of obviousness necessary for a prima facie case of obviousness” (Page 16).

The pump is independent of the sensors and would work just as well anywhere on the bicycle.
The appellant argues that:
“The Office Action's proposed modification of Dasbach in view of Roessler is an assertion of common knowledge without substantial evidence necessary under the Federal Circuit's standard” (Page 16).

Dasbach et al and Roessler et al disclose all of the limitations of the claimed invention and the Examiner provided a motivation for combining the references in the rejection.  The Examiner did not rely on common knowledge (MPEP 2144.03) as a basis for rejection as argued by the appellant.
The appellant argues that:
“In response, Applicant respectfully that the Office Action has provided nothing but conclusory statements to support the modification of Dasbach in view of Roessler such that the Office Action has essentially taken a stance that one skilled in the art would possess "common knowledge" as to how and why the accident prevention contro1 unit 8 along with the electrical and/or hydraulic lines of Dasbach can simply be rearranged when the prior art of record dearly fails to show these points. The Office Action's reliance on this type of "common knowledge" requires substantial evidence, unfound in the present case” (Pages 16-17).

The Examiner provided the motivation of improved weight distribution.
The appellant argues that:
“The Office Action's Improper Reliance on Rearrangement of Parts The Office Action improperly relies on guidance for rearrangement of parts to avoid providing substantial evidence for the proposed modification of Dasbach in view of Roessler.  In particular, the Office Action cites on page 3 MPEP § 2144.04J4(VI)(C), which provides guidance on rearrangement of parts.  Therefore, the Office Action has relied on MPEP § 2144.04(VI)(C) for asserting mere rearrangement of parts…The Office Action has provided no showing that the modification of Dasbach 's accident prevention control unit 8 is a simple rearrangement of parts because the Office Action’s proposed modification as it is will undermine the intended purpose of Dasbach' s system as argued above. The Office Action has not shown how the part of Dasbach can simply be rearranged without undermining the operation of the accident prevention control unit 8 as well as the motion sensor system 6” (Pages 17-18).

The rearrangement of parts was cited as additional evidence of obviousness, but is not the sole basis of the rejection.  Moving the pump around would not affect the operation of the brake system, as none of the hydraulic unit (10) components are bound to a particular location the way that the electric drive unit (4) components are.
The appellant argues that:
“Further, the Office Action has failed to show substantial evidence that Roessler teaches how the accident prevention control unit 8, the hydraulic unit 10, the hydraulic lines 21, 22 and 23 of Dasbach can be rearranged in view of Roessler. The Office Action has provided no evidence suggesting where or how the components of the accident prevention control unit 8 would be positioned with respect to the motion sensor system 6 without undermining the function and purpose of these components. The Office Action has further provided no evidence suggesting where or how the hydraulic lines 21, 22 and 23 of Dasbach would be rearranged such to connect the components of the accident prevention control unit 8 and the brakes of Dasbach without undermining the function and purpose of these components” (Page 18).

The hydraulic unit 10 would be installed on top of the electric motor (4).  The electric motor (4) would not be modified.
Regarding the rejection of claim 16, the appellant argues that:
“With respect to claim 16 specifically, claim 16 recites the ABS unit includes a reservoir that is housed in the internal space of the case. Applicant respectfully submits that repositioning the accident prevention control unit 8 with a reservoir to be near the crankshaft and near the motion sensor system 6 of Dasbach would only undermine the operation of the motion sensor system 6. The rearrangement of the accident prevention unit 8 would likely necessitate a rearrangement of the motion sensor system 6 to no longer be integrated into the electric drive unit 4 as in the exemplary embodiment” (Pages 18-19).

The reservoir would not interfere with the motion sensor system and the applicant has not provided evidence to the contrary.
Regarding the rejection of claim 17, the appellant argues that:
“With respect to claim 17 specifically, claim 17 recites the case is supported to the bicycle crankshaft via the housing. Applicant respectfully submits that the prior art references of record fails to teach or suggest this feature whatsoever. In particular, the combination of the prior art references of record fails to disclose the compact and efficient arrangement of an assist motor and an ABS unit that arc concurrently mounted to a crankshaft with the assist motor and the ABS unit being in separate housings, as in the claimed invention” (Page 19).

The proposed modification would see the hydraulic unit 10 mounted on the electric drive unit (4) which is in turn supported to the bicycle crankshaft.  The claim language only requires a connection to the crankshaft.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
Conferees:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                    
                                                                                                                                                                                    /HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.